Citation Nr: 9924069	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  96-07 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
September 1970. 

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1995 RO decision which denied service 
connection for bilateral hearing loss and tinnitus.  In 
September 1997, the Board remanded the case to the RO for 
further evidentiary development.  The case was returned to 
the Board in April 1999.


FINDING OF FACT

The veteran has not submitted competent evidence to show 
plausible claims for service connection for bilateral hearing 
loss or tinnitus.


CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims for service connection for bilateral hearing loss or 
tinnitus.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from August 
1964 to September 1970.  Service personnel records indicate 
that his primary specialty was that of a boatswain's mate.  
He had later additional reserve service and service in the 
New York Army National Guard (ARNG).

A review of the veteran's active duty service medical records 
shows that on medical examination performed for enlistment 
purposes in August 1964, his ears and eardrums were listed as 
normal.  Audiometric testing revealed that pure tone decibel 
thresholds were recorded at 500, 1,000, 2,000, and 4,000 
hertz as 25, 20, 20, and 40, respectively, in the right ear; 
and 25, 20, 20, and 45, respectively, in the left ear 
[converted ASA standards at the time to current ISO 
standards].  No disqualifying defects were found, and the 
veteran's physical profile (PULHES) included H-1 (normal) for 
hearing.

At a June 1968 diving physical examination, the veteran's 
ears and eardrums were listed as normal, and his hearing was 
15/15 (normal) to whispered voice testing.  In a June 1968 
report of medical history, the veteran denied a history of 
hearing loss or ear trouble.  Treatment records dated in June 
1969 reflect a bilateral ear infection, which was treated 
with medication and alcohol swabs.  A July 1969 treatment 
note shows that the veteran complained of a cold and sinus 
drainage; on examination, there was a slight ear infection in 
the right ear, which was noted to be improved.  Medication 
was prescribed and he was returned to duty.

On medical examination performed for separation purposes in 
September 1970, the veteran's ears and eardrums were listed 
as normal, and his hearing was 15/15 to whispered and spoken 
voice testing.  No disqualifying defects were noted.  Service 
medical records are negative for tinnitus.

Audiometric testing performed by the veteran's post-service 
employer, General Electric (GE), show that he worked in the 
engineering department.  In October 1970, his hearing was 
tested, and revealed pure tone thresholds of 0, 5, 10, and 20 
decibels in the right ear and 5, 15, 35, and 45 decibels in 
the left ear at 500, 1,000, 2,000, and 4,000 hertz, 
respectively.  In March 1972, audiometric testing revealed 
pure tone thresholds of 5, 10, 10, and 25 decibels in the 
right ear and 10, 15, 35, and 60 decibels in the left ear at 
500, 1,000, 2,000, and 4,000 hertz, respectively.  

Service medical records from the veteran's periods of reserve 
and ARNG service reflect that on annual medical examination 
performed in January 1973, his ears and eardrums were listed 
as normal.  Audiometric testing revealed that pure tone 
decibel thresholds were recorded at 500, 1,000, 2,000, 3,000 
and 4,000 hertz as 30, 20, 20, 30, and 50 respectively, in 
the right ear; and 30, 20, 40, 60, and 70 in the left ear.  
The veteran's physical profile (PULHES) included H-2 
(decreased hearing acuity) for hearing.  In a report of 
medical history dated in January 1973, the veteran denied a 
history of ear trouble or hearing loss.  On periodic medical 
examination performed in August 1980, the veteran's ears and 
eardrums were listed as normal.  Audiometric testing revealed 
that pure tone decibel thresholds were recorded at 500, 
1,000, 2,000, 3,000 and 4,000 hertz as 20, 15, 20, 20, and 15 
respectively, in the right ear; and 25, 20, 15, 10, and 20 in 
the left ear.  The physical profile for hearing was normal 
(H-1).  On medical examination performed in September 1984, 
the veteran's ears and eardrums were listed as normal.  
Audiometric testing revealed that pure tone decibel 
thresholds were recorded at 500, 1,000, 2,000, 3,000 and 
4,000 hertz as 15, 5, 0, 5, and 10 respectively, in the right 
ear; and 10, 5, 5, 0, and 0 in the left ear.  The physical 
profile for hearing was normal (H-1).  In a report of medical 
history dated in September 1984, the veteran denied a history 
of ear trouble or hearing loss.

Audiometric testing performed at GE in 1983, 1986, 1990, 
1994, and 1995 reveal an increasing degree of bilateral 
hearing loss.  In 1986, the examiner recommended that the 
veteran be reinstructed in the use and need for "ear 
defenders."  In 1990, the examiner indicated that the 
veteran had moderately severe decreased hearing at medium and 
high frequencies, left greater than right, and noted that the 
veteran did not use ear protection.  In 1994 and 1995, the 
examiner noted that the veteran used ear plugs.

In July 1994, the veteran submitted claims for service 
connection for bilateral hearing loss and tinnitus, which he 
said began in 1970.

By a statement dated in May 1995, the veteran asserted that 
his GE hearing tests demonstrated the continuity of his 
hearing condition since service.

In July 1995, a member of Congress forwarded an undated 
letter from the veteran to the RO.  In such letter, the 
veteran asserted that he incurred bilateral hearing loss 
during his Navy service, as a result of exposure to acoustic 
trauma.  He stated that during such service he held several 
positions, including deck seaman, boatswain's mate, and 
frogman, and said he used or supervised the use of air tools 
to chip paint off decks and bulkheads, and was an ammunition 
bearer, first loader, and mount captain of naval guns.  He 
said he also supervised the laying of beach gear, dropping of 
anchor, and as a diver, set and exploded underwater explosive 
devices and performed underwater recovery operations, 
sometimes at depths of 150 feet or more.  He stated that 
hearing tests performed by GE three weeks after separation 
from service showed bilateral hearing loss, and said GE 
personnel told him he had hearing loss before he began 
working there.

At a VA examination of the veteran's ears in August 1995, the 
veteran reported exposure to loud noises and atmospheric 
pressure (while diving) during his Navy service.  He reported 
a decrease in hearing acuity for the past fifteen years, and 
denied post-service ear infections.  He said he currently 
worked as a machinist and was exposed to loud noises on the 
job, but he noted that it was mandatory to wear ear plugs and 
ear muffs.  He reported tinnitus in the left ear for the past 
fifteen years.  On examination, no abnormalities were noted 
with respect to the outer ear and eardrums.  The diagnosis 
was sensorineural hearing loss, with associated tinnitus.

VA audiometric testing performed in August 1995 revealed that 
pure tone decibel thresholds were recorded at 500, 1,000, 
2,000, 3,000 and 4,000 hertz as 20, 20, 25, 45, and 85 
respectively, in the right ear; and 20, 20, 35, 70, and 85 in 
the left ear. 
His speech recognition score was 94 percent in the right ear, 
and 96 percent in the left ear.  The examiner noted that the 
veteran reported a long history of hearing loss, which the 
veteran related to noise exposure during military service, 
and also related to noise exposure as a machinist at GE.  He 
reported constant bilateral tinnitus.  The diagnosis was 
bilateral sensorineural hearing loss.

In statements dated in October 1995 and November 1995, the 
veteran reiterated many of his assertions regarding 
incurrence of bilateral hearing loss and tinnitus during 
active duty service.  In November 1995, he stated that his 
employer, GE, was seriously considering placing him on 
permanent disability due to his bilateral hearing loss.

In August 1998, the RO wrote to the ARNG and requested copies 
of any additional service medical records from the veteran's 
ARNG service.

In August 1998, the ARNG responded, and provided service 
personnel records from the veteran's ARNG service, with no 
additional service medical records, other than a vaccination 
record from the veteran's active duty service.


II.  Analysis

The veteran claims service connection for bilateral hearing 
loss and tinnitus which he asserts were incurred during 
military service.  His claims present the threshold question 
of whether he has met his initial burden of submitting 
evidence to show that his claims are well grounded, meaning 
plausible.  If he has not presented evidence that his claims 
are well grounded, there is no duty on the part of the VA to 
assist him with his claims, and the claims must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  For the veteran's claims for service connection to 
be plausible or well grounded, they must be supported by 
competent evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  The requirement of medical 
evidence linking a condition to service applies whether 
service connection is claimed on the basis of service 
incurrence or on the basis of aggravation of a pre-service 
condition.  Chelte v. Brown, 10 Vet. App. 268 (1997).

A.	Service Connection for Bilateral Hearing Loss 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service incurrence for 
sensorineural hearing loss will be presumed if it is manifest 
to a compensable degree within the year after service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

The veteran's hearing thresholds in the conversational voice 
range at the time of his August 1964 entry onto active duty 
were indicative of a slight bilateral hearing loss disability 
under the standards of 38 C.F.R. § 3.385, as the decibel 
thresholds at 4,000 hertz were 40 in the right ear and 45 in 
the left ear.  The issue is whether his preexisting hearing 
loss was aggravated by service.

Service medical records from the veteran's active duty 
service (from August 1964 to September 1970) are negative for 
complaints or treatment of bilateral hearing loss.  No 
audiometric evaluation was performed at the time of the 
veteran's examination prior to separation from service in 
September 1970; hearing was normal by voice testing.  The 
service medical records show neither service incurrence of 
hearing loss nor aggravation of preexisting hearing loss.

Post-service audiometric testing performed shortly after 
separation from service by the veteran's employer, GE, 
indicates that in October 1970, pure tone thresholds were 0, 
5, 10, and 20 decibels in the right ear and 5, 15, 35, and 45 
decibels in the left ear at 500, 1,000, 2,000, and 4,000 
hertz, respectively.  This examination shows no hearing loss 
disability (38 C.F.R. § 3.385) of the right ear and some high 
frequency hearing loss of the left ear.  Compared to the 
findings on the service entrance examination, the October 
1970 examination actually suggests overall improvement in 
hearing ability in both ears.  Even assuming that there was 
no hearing loss on entrance into service, the October 1970 GE 
examination, within the year after active duty, does not show 
sensorineural hearing loss to a compensable degree (see 
38 C.F.R. § 4.85) as required for a presumption of service 
incurrence.  

In March 1972, audiometric testing by GE revealed pure tone 
thresholds of 5, 10, 10, and 25 decibels in the right ear and 
10, 15, 35, and 60 decibels in the left ear at 500, 1,000, 
2,000, and 4,000 hertz, respectively.  These results, more 
than a year after service, show normal right ear hearing and 
some high frequency hearing loss of the left ear.  Such does 
not suggest service incurrence or aggravation of hearing 
loss.

Service medical records from the veteran's reserve and ARNG 
service reflect that in 1973, audiometric testing revealed 
pure tone decibel thresholds at 500, 1,000, 2,000, 3,000 and 
4,000 hertz were 30, 20, 20, 30, and 50, respectively, in the 
right ear, and 30, 20, 40, 60, and 70 in the left ear.  These 
results show bilateral hearing loss but do not suggest 
service incurrence or aggravation.

Subsequent GE, ARNG, and VA medical records from the 1980s 
and 1990s generally show deteriorating hearing acuity.  
However, ARNG examinations in 1980 and 1984 showed hearing 
was within normal limits in both ears, and such examinations 
are against a finding of either service incurrence or 
aggravation of hearing loss.  Later examinations, including 
VA examination in 1995, show a bilateral hearing loss 
disability, but the medical evidence does not link the 
condition to service.

The veteran has not submitted medical evidence linking the 
current bilateral hearing loss to service, either by service 
incurrence or aggravation.  Without such medical evidence of 
causality, the claim for service connection is not well 
grounded.  Chelte, supra; Caluza, supra.

The veteran has asserted that he has bilateral hearing loss 
due to noise exposure in service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology, and his statements do not serve to make his claim 
well grounded.  Grivois v. Brown, 6 Vet. App. 136 (1994).  
Similarly, the recitation of his lay opinion as to the source 
of his hearing loss, merely transcribed in the report of the 
1995 VA examination, does not constitute competent medical 
evidence of causality for a well-grounded claim.  LeShore v. 
Brown, 8 Vet.App. 406 (1995).

Absent competent medical evidence of causality, the claim for 
service connection for bilateral hearing loss is implausible 
and must be denied as not well grounded.   38 U.S.C.A. 
§ 5107(a).

B.	Service Connection for Tinnitus 

In regard to the veteran's claim for service connection of 
tinnitus, the Board notes 
that his service medical records are negative for complaints 
or a diagnosis of tinnitus.  Post-service medical records are 
negative for complaints or diagnosis of tinnitus until 1995, 
approximately 25 years after separation from service.  
Reports of VA examinations performed in 1995 reflect 
diagnoses of bilateral tinnitus.

The veteran reports significant noise exposure during active 
duty service, and relates his current tinnitus to such 
service.  The Board notes that he has also reported noise 
exposure during his post-service employment.

The veteran has asserted that he has tinnitus which was 
incurred in active duty service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology, and his statements do not serve to make his claim 
well grounded.  Grivois, supra.

The veteran has not submitted competent medical evidence 
linking the current tinnitus with service, and without such 
evidence, the claim for service connection is implausible and 
must be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Caluza, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

